
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.66



UTSTARCOM, INC.
2001 DIRECTOR OPTION PLAN

(Amended February 2, 2006)


        1.     Purposes of the Plan.    The purposes of this 2001 Director
Option Plan are to attract and retain the best available personnel for service
as Outside Directors (as defined herein) of the Company, to provide additional
incentive to the Outside Directors of the Company to serve as Directors, and to
encourage their continued service on the Board.

        All options granted hereunder shall be nonstatutory stock options.

        2.     Definitions.    As used herein, the following definitions shall
apply:

        (a)   "Board" means the Board of Directors of the Company.

        (b)   "Code" means the Internal Revenue Code of 1986, as amended.

        (c)   "Common Stock" means the common stock of the Company.

        (d)   "Company" means UTStarcom, Inc., a Delaware corporation.

        (e)   "Director" means a member of the Board.

        (f)    "Disability" means total and permanent disability as defined in
section 22(e)(3) of the Code.

        (g)   "Employee" means any person, including officers and Directors,
employed by the Company or any Parent or Subsidiary of the Company. The payment
of a Director's fee by the Company shall not be sufficient in and of itself to
constitute employment by the Company.

        (h)   "Exchange Act" means the Securities Exchange Act of 1934, as
amended.

        (i)    "Fair Market Value" means, as of any date, the value of Common
Stock determined as follows:

        (i)    If the Common Stock is listed on any established stock exchange
or a national market system, including without limitation the Nasdaq National
Market or The Nasdaq SmallCap Market of The Nasdaq Stock Market, its Fair Market
Value shall be the closing sales price for such stock (or the closing bid, if no
sales were reported) as quoted on such exchange or system for the last market
trading day prior to the time of determination as reported in The Wall Street
Journal or such other source as the Board deems reliable;

        (ii)   If the Common Stock is regularly quoted by a recognized
securities dealer but selling prices are not reported, the Fair Market Value of
a Share of Common Stock shall be the mean between the high bid and low asked
prices for the Common Stock for the last market trading day prior to the time of
determination, as reported in The Wall Street Journal or such other source as
the Board deems reliable; or

        (iii)  In the absence of an established market for the Common Stock, the
Fair Market Value thereof shall be determined in good faith by the Board.

        (j)    "Inside Director" means a Director who is an Employee.

        (k)   "Option" means a stock option granted pursuant to the Plan.

        (l)    "Optioned Stock" means the Common Stock subject to an Option.

        (m)  "Optionee" means a Director who holds an Option.

        (n)   "Outside Director" means a Director who is not an Employee.

--------------------------------------------------------------------------------






        (o)   "Parent" means a parent corporation," whether now or hereafter
existing, as defined in Section 424(e) of the Code.

        (p)   "Plan" means this 2001 Director Option Plan.

        (q)   "Share" means a share of the Common Stock, as adjusted in
accordance with Section 10 of the Plan.

        (r)   "Subsidiary" means a subsidiary corporation," whether now or
hereafter existing, as defined in Section 424(f) of the Internal Revenue Code of
1986.

        3.     Stock Subject to the Plan.    Subject to the provisions of
Section 10 of the Plan, the maximum aggregate number of Shares which may be
optioned and sold under the Plan is 1,200,000 Shares (the "Pool"). The Shares
may be authorized, but unissued, or reacquired Common Stock.

        If an Option expires or becomes unexercisable without having been
exercised in full, the unpurchased Shares which were subject thereto shall
become available for future grant or sale under the Plan (unless the Plan has
terminated). Shares that have actually been issued under the Plan shall not be
returned to the Plan and shall not become available for future distribution
under the Plan.

        4.     Administration and Grants of Options under the Plan.

        (a)   Procedure for Grants.    All grants of Options to Outside
Directors under this Plan shall be automatic and nondiscretionary and shall be
made strictly in accordance with the following provisions:

        (i)    No person shall have any discretion to select which Outside
Directors shall be granted Options or to determine the number of Shares to be
covered by Options.

        (ii)   Each Outside Director shall be automatically granted an Option to
purchase eighty thousand (80,000) Shares (the "First Option") on the date on
which the later of the following events occurs: (A) the effective date of this
Plan, as determined in accordance with Section 6 hereof, or (B) the date on
which such person first becomes an Outside Director, whether through election by
the stockholders of the Company or appointment by the Board to fill a vacancy
(the "Anniversary Date"); provided, however, that an Inside Director who ceases
to be an Inside Director but who remains a Director shall not receive a First
Option.

        (iii)  At such time as each Outside Director's First Option is fully
vested, each Outside Director shall be automatically granted an Option to
purchase twenty thousand (20,000) Shares (a "Subsequent Option") on the
Anniversary Date of each year provided he or she is then an Outside Director. In
the event an Outside Director does not receive a First Option due to previously
being an Inside Director, such Outside Director shall receive a Subsequent
Option at the Company's first annual meeting of the stockholders following such
conversion from an Inside Director to an Outside Director and at each subsequent
annual stockholder meeting thereafter, provided such Outside Director is serving
as an Outside Director on each such date.

        (iv)  Notwithstanding the provisions of subsections (ii) and
(iii) hereof, any exercise of an Option granted before the Company has obtained
stockholder approval of the Plan in accordance with Section 16 hereof shall be
conditioned upon obtaining such stockholder approval of the Plan in accordance
with Section 16 hereof.

        (v)   The terms of a First Option granted hereunder shall be as follows:

        (A)  the term of the First Option shall be ten (10) years.

        (B)  the First Option shall be exercisable only while the Outside
Director remains a Director of the Company, except as set forth in Sections 8
and 10 hereof.

2

--------------------------------------------------------------------------------






        (C)  the exercise price per Share shall be one hundred percent (100%) of
the Fair Market Value per Share on the date of grant of the First Option.

        (D)  subject to Section 10 hereof, the First Option shall become
exercisable as to twenty-five percent (25%) of the Shares subject to the First
Option on each anniversary of its date of grant, provided that the Optionee
continues to serve as a Director on such dates.

        (vi)  The terms of a Subsequent Option granted hereunder shall be as
follows:

        (A)  the term of the Subsequent Option shall be ten (10) years.

        (B)  the Subsequent Option shall be exercisable only while the Outside
Director remains a Director of the Company, except as set forth in Sections 8
and 10 hereof.

        (C)  the exercise price per Share shall be one hundred percent (100%) of
the Fair Market Value per Share on the date of grant of the Subsequent Option.

        (D)  subject to Section 10 hereof, the Subsequent Option shall become
exercisable as to one hundred percent (100%) of the Shares subject to the
Subsequent Option on the anniversary of its date of grant, provided that the
Optionee continues to serve as a Director on such date.

        (vii) In the event that any Option granted under the Plan would cause
the number of Shares subject to outstanding Options plus the number of Shares
previously purchased under Options to exceed the Pool, then the remaining Shares
available for Option grant shall be granted under Options to the Outside
Directors on a pro rata basis. No further grants shall be made until such time,
if any, as additional Shares become available for grant under the Plan through
action of the Board or the stockholders to increase the number of Shares which
may be issued under the Plan or through cancellation or expiration of Options
previously granted hereunder.

        5.     Eligibility.    Options may be granted only to Outside Directors.
All Options shall be automatically granted in accordance with the terms set
forth in Section 4 hereof.

        The Plan shall not confer upon any Optionee any right with respect to
continuation of service as a Director or nomination to serve as a Director, nor
shall it interfere in any way with any rights which the Director or the Company
may have to terminate the Director's relationship with the Company at any time.

        6.     Term of Plan.    The Plan shall become effective upon the later
to occur of its adoption by the Board or its approval by the stockholders of the
Company as described in Section 16 of the Plan. It shall continue in effect for
a term of ten (10) years unless sooner terminated under Section 11 of the Plan.

        7.     Form of Consideration.    The consideration to be paid for the
Shares to be issued upon exercise of an Option, including the method of payment,
shall consist of (i) cash, (ii) check, (iii) other Shares, provided Shares
acquired from the Company, (x) have been owned by the Optionee for more than six
(6) months on the date of surrender, and (y) have a Fair Market Value on the
date of surrender equal to the aggregate exercise price of the Shares as to
which said Option shall be exercised, (iv) consideration received by the Company
under a cashless exercise program implemented by the Company in connection with
the Plan, or (v) any combination of the foregoing methods of payment.

3

--------------------------------------------------------------------------------




        8.     Exercise of Option.

        (a)   Procedure for Exercise; Rights as a Stockholder.    Any Option
granted hereunder shall be exercisable at such times as are set forth in
Section 4 hereof; provided, however, that no Options shall be exercisable until
stockholder approval of the Plan in accordance with Section 16 hereof has been
obtained.

        An Option may not be exercised for a fraction of a Share.

        An Option shall be deemed to be exercised when written notice of such
exercise has been given to the Company in accordance with the terms of the
Option by the person entitled to exercise the Option and full payment for the
Shares with respect to which the Option is exercised has been received by the
Company. Full payment may consist of any consideration and method of payment
allowable under Section 7 of the Plan. Until the issuance (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company) of the stock certificate evidencing such Shares, no right
to vote or receive dividends or any other rights as a stockholder shall exist
with respect to the Optioned Stock, notwithstanding the exercise of the Option.
A share certificate for the number of Shares so acquired shall be issued to the
Optionee as soon as practicable after exercise of the Option. No adjustment
shall be made for a dividend or other right for which the record date is prior
to the date the stock certificate is issued, except as provided in Section 10 of
the Plan.

        Exercise of an Option in any manner shall result in a decrease in the
number of Shares which thereafter may be available, both for purposes of the
Plan and for sale under the Option, by the number of Shares as to which the
Option is exercised.

        (b)   Termination of Continuous Status as a Director.    Subject to
Section 10 hereof, in the event an Optionee's status as a Director terminates
(other than upon the Optionee's death or Disability), the Optionee may exercise
his or her Option, but only within three (3) months following the date of such
termination, and only to the extent that the Optionee was entitled to exercise
it on the date of such termination (but in no event later than the expiration of
its ten (10) year term). To the extent that the Optionee was not vested as to
his or her entire Option on the date of such termination, the shares covered by
the unvested portion of the Option shall revert to the Plan. If, after
termination, the Optionee does not exercise his or her Option within the time
specified herein, the Option shall terminate, and the Shares covered by such
Option shall revert to the Plan.

        (c)   Disability of Optionee.    In the event Optionee's status as a
Director terminates as a result of Disability, the Optionee may exercise his or
her Option, but only within twelve (12) months following the date of such
termination, and only to the extent that the Optionee was entitled to exercise
it on the date of such termination (but in no event later than the expiration of
its ten (10) year term). To the extent that the Optionee was not vested as to
his or her entire Option on the date of termination, the shares covered by the
unvested portion of the Option shall revert to the Plan. If, after termination,
the Optionee does not exercise his or her Option within the time specified
herein, the Option shall terminate, and the Shares covered by such Option shall
revert to the Plan.

        (d)   Death of Optionee.    In the event of an Optionee's death, the
Optionee's estate or a person who acquired the right to exercise the Option by
bequest or inheritance may exercise the Option, but only within twelve
(12) months following the date of death, and only to the extent that the
Optionee was entitled to exercise it on the date of death (but in no event later
than the expiration of its ten (10) year term). To the extent that the Optionee
was not vested as to his or her entire an Option on the date of death, the
shares covered by the unvested portion of the Option shall revert to the Plan.
To the extent that the Optionee's estate or a person who acquired the right to
exercise such Option does not exercise such Option (to the extent otherwise so

4

--------------------------------------------------------------------------------






entitled) within the time specified herein, the Option shall terminate, and the
Shares covered by such Option shall revert to the Plan.

        9.     Non-Transferability of Options.    Unless the Board determines
otherwise, any Option granted under the Plan may not be sold, pledged, assigned,
hypothecated, transferred, or disposed of in any manner other than by will or by
the laws of descent or distribution and may be exercised, during the lifetime of
the Optionee, only by the Optionee. With the approval of the Board, an Optionee
may, in a manner specified by the Board, (a) transfer an Option to an Optionee's
spouse or former spouse pursuant to a court-approved domestic relations order
which relates to the provision of child support, alimony payments or marital
property rights, and (b) transfer an Option by bona fide gift and not for any
consideration, to (i) a member or members of the Optionee's immediate family,
(ii) a trust established for the exclusive benefit of the Optionee and/or
member(s) of the Optionee's immediate family, (iii) a partnership, limited
liability company of other entity whose only partners or members are the
Optionee and/or member(s) of the Optionee's immediate family, or (iv) a
foundation in which the Optionee is an/or member(s) of the Optionee's immediate
family control the management of the foundation's assets. For purposes of this
Section 9, "immediate family" shall mean the Optionee's spouse, former spouse,
children, grandchildren, parents, grandparents, siblings, nieces, nephews,
parents-in-law, sons-in-law, daughters-in-law, brothers-in-law, sisters-in-law,
including adoptive or step relationships and any person sharing the employee's
household (other than as a tenant or employee).

        10.   Adjustments Upon Changes in Capitalization, Dissolution, Merger or
Asset Sale.

        (a)   Changes in Capitalization.    Subject to any required action by
the stockholders of the Company, the number of Shares covered by each
outstanding Option, the number of Shares which have been authorized for issuance
under the Plan but as to which no Options have yet been granted or which have
been returned to the Plan upon cancellation or expiration of an Option, as well
as the price per Share covered by each such outstanding Option, and the number
of Shares issuable pursuant to the automatic grant provisions of Section 4
hereof shall be proportionately adjusted for any increase or decrease in the
number of issued Shares resulting from a stock split, reverse stock split, stock
dividend, combination or reclassification of the Common Stock, or any other
increase or decrease in the number of issued Shares effected without receipt of
consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been effected
without receipt of consideration. Except as expressly provided herein, no
issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall affect, and no adjustment
by reason thereof shall be made with respect to, the number or price of Shares
subject to an Option.

        (b)   Dissolution or Liquidation.    In the event of the proposed
dissolution or liquidation of the Company, to the extent that an Option has not
been previously exercised, it shall terminate immediately prior to the
consummation of such proposed action.

        (c)   Merger or Asset Sale.    In the event of a merger of the Company
with or into another corporation or the sale of substantially all of the assets
of the Company, outstanding Options may be assumed or equivalent options may be
substituted by the successor corporation or a Parent or Subsidiary thereof (the
Successor Corporation). If an Option is assumed or substituted for, the Option
or equivalent option shall continue to be exercisable as provided in Section 4
hereof for so long as the Optionee serves as a Director or a director of the
Successor Corporation. Following such assumption or substitution, if the
Optionee's status as a Director or director of the Successor Corporation, as
applicable, is terminated other than upon a voluntary resignation by the
Optionee, the Option or option shall become fully exercisable, including as to
Shares for which it would not otherwise be exercisable. Thereafter, the Option
or option shall remain exercisable in accordance with Sections 8(b) through
(d) above.

5

--------------------------------------------------------------------------------






        If the Successor Corporation does not assume an outstanding Option or
substitute for it an equivalent option, the Option shall become fully vested and
exercisable, including as to Shares for which it would not otherwise be
exercisable. In such event the Board shall notify the Optionee that the Option
shall be fully exercisable for a period of thirty (30) days from the date of
such notice, and upon the expiration of such period the Option shall terminate.

        For the purposes of this Section 10(c), an Option shall be considered
assumed if, following the merger or sale of assets, the Option confers the right
to purchase or receive, for each Share of Optioned Stock subject to the Option
immediately prior to the merger or sale of assets, the consideration (whether
stock, cash, or other securities or property) received in the merger or sale of
assets by holders of Common Stock for each Share held on the effective date of
the transaction (and if holders were offered a choice of consideration, the type
of consideration chosen by the holders of a majority of the outstanding Shares).
If such consideration received in the merger or sale of assets is not solely
common stock of the successor corporation or its Parent, the Board may, with the
consent of the successor corporation, provide for the consideration to be
received upon the exercise of the Option, for each Share of Optioned Stock
subject to the Option, to be solely common stock of the successor corporation or
its Parent equal in fair market value to the per share consideration received by
holders of Common Stock in the merger or sale of assets.

        11.   Amendment and Termination of the Plan.

        (a)   Amendment and Termination.    The Board may at any time amend,
alter, suspend, or discontinue the Plan, but no amendment, alteration,
suspension, or discontinuation shall be made which would impair the rights of
any Optionee under any grant theretofore made, without his or her consent. In
addition, to the extent necessary and desirable to comply with any applicable
law, regulation or stock exchange rule, the Company shall obtain stockholder
approval of any Plan amendment in such a manner and to such a degree as
required. In addition, no such amendment shall be made without the approval of
the Company's stockholders to the extent such approval is required by law or
agreement or if such amendment would:

        (i)    expand the classes of persons to whom grants may be made under
Section 4 or 5 of the Plan;

        (ii)   increase the number of Shares authorized for grant under
Section 3 of the Plan;

        (iii)  increase the number of Shares which may be granted to any one
participant under Section 4 of the Plan, except as provided in Section 10(a) of
the Plan;

        (iv)  allow the creation of additional types of awards;

        (v)   permit decreasing the exercise price on any outstanding Option;

        (vi)  permit acceleration of the exercisability of any Option, except as
provided in Section 10 of the Plan; or

        (vii) change any of the provisions of this Section 11.

        (b)   Effect of Amendment or Termination.    Any such amendment or
termination of the Plan shall not affect Options already granted and such
Options shall remain in full force and effect as if the Plan had not been
amended or terminated.

        12.   Time of Granting Options.    The date of grant of an Option shall,
for all purposes, be the date determined in accordance with Section 4 hereof.

        13.   Conditions Upon Issuance of Shares.    Shares shall not be issued
pursuant to the exercise of an Option unless the exercise of such Option and the
issuance and delivery of such Shares pursuant thereto shall comply with all
relevant provisions of law, including, without limitation, the Securities Act

6

--------------------------------------------------------------------------------




of 1933, as amended, the Exchange Act, the rules and regulations promulgated
thereunder, state securities laws, and the requirements of any stock exchange
upon which the Shares may then be listed, and shall be further subject to the
approval of counsel for the Company with respect to such compliance.

        As a condition to the exercise of an Option, the Company may require the
person exercising such Option to represent and warrant at the time of any such
exercise that the Shares are being purchased only for investment and without any
present intention to sell or distribute such Shares, if, in the opinion of
counsel for the Company, such a representation is required by any of the
aforementioned relevant provisions of law.

        Inability of the Company to obtain authority from any regulatory body
having jurisdiction, which authority is deemed by the Company's counsel to be
necessary to the lawful issuance and sale of any Shares hereunder, shall relieve
the Company of any liability in respect of the failure to issue or sell such
Shares as to which such requisite authority shall not have been obtained.

        14.   Reservation of Shares.    The Company, during the term of this
Plan, will at all times reserve and keep available such number of Shares as
shall be sufficient to satisfy the requirements of the Plan.

        15.   Option Agreement.    Options shall be evidenced by written option
agreements in such form as the Board shall approve.

        16.   Stockholder Approval.    The Plan shall be subject to approval by
the stockholders of the Company within twelve (12) months after the date the
Plan is adopted. Such stockholder approval shall be obtained in the degree and
manner required under applicable state and federal law and any stock exchange
rules.

7

--------------------------------------------------------------------------------



FIRST OPTION


UTSTARCOM, INC.

DIRECTOR OPTION AGREEMENT


        UTStarcom, Inc., (the "Company"), has granted
to                        (the "Optionee"), an option to purchase a total of
eighty thousand (80,000) shares of the Company's Common Stock (the "Optioned
Stock"), at the price determined as provided herein, and in all respects subject
to the terms, definitions and provisions of the Company's 2001 Director Option
Plan (the "Plan") adopted by the Company which is incorporated herein by
reference. The terms defined in the Plan shall have the same defined meanings
herein.

        1.     Nature of the Option.    This Option is a nonstatutory option and
is not intended to qualify for any special tax benefits to the Optionee.

        2.     Exercise Price.    The exercise price is $            for each
share of Common Stock.

        3.     Exercise of Option.    This Option shall be exercisable during
its term in accordance with the provisions of Section 8 and Section 10 of the
Plan as follows:

        (i)    Right to Exercise.

        (a)   This Option shall become exercisable in installments cumulatively
with respect to twenty-five percent (25%) of the Optioned Stock one year after
the date of grant, and as to an additional twenty-five percent (25%) of the
Optioned Stock on each subsequent anniversary of the date of grant, so that one
hundred percent (100%) of the Optioned Stock shall be exercisable four (4) years
after the date of grant; provided, however, that in no event shall any Option be
exercisable prior to the date the stockholders of the Company approve the Plan.

        (b)   This Option may not be exercised for a fraction of a share.

        (c)   In the event of Optionee's death, disability or other termination
of service as a Director, the exercisability of the Option is governed by
Section 8 and Section 10 of the Plan.

        (ii)   Method of Exercise.    This Option shall be exercisable by
written notice which shall state the election to exercise the Option and the
number of Shares in respect of which the Option is being exercised. Such written
notice, in the form attached hereto as Exhibit A, shall be signed by the
Optionee and shall be delivered in person or by certified mail to the Secretary
of the Company. The written notice shall be accompanied by payment of the
exercise price.

        4.     Method of Payment.    Payment of the exercise price shall be by
any of the following, or a combination thereof, at the election of the Optionee:

        (i)    cash;

        (ii)   check; or

        (iii)  surrender of other Shares, provided Shares acquired from the
Company (x) have been owned by the Optionee for more than six (6) months on the
date of surrender, and (y) have a Fair Market Value on the date of surrender
equal to the aggregate exercise price of the Shares as to which said Option
shall be exercised; or

        (iv)  consideration received by the Company under a cashless exercise
program implemented by the Company in connection with the Plan.

        5.     Restrictions on Exercise.    This Option may not be exercised if
the issuance of such Shares upon such exercise or the method of payment of
consideration for such shares would constitute a violation of any applicable
federal or state securities or other law or regulations, or if such issuance
would not comply with the requirements of any stock exchange upon which the
Shares may then be

--------------------------------------------------------------------------------



listed. As a condition to the exercise of this Option, the Company may require
Optionee to make any representation and warranty to the Company as may be
required by any applicable law or regulation.

        6.     Non-Transferability of Option.    This Option may not be
transferred in any manner otherwise than by will or by the laws of descent or
distribution and may be exercised during the lifetime of Optionee only by the
Optionee. The terms of this Option shall be binding upon the executors,
administrators, heirs, successors and assigns of the Optionee.

        7.     Term of Option.    This Option may not be exercised more than ten
(10) years from the date of grant of this Option, and may be exercised during
such period only in accordance with the Plan and the terms of this Option.

        8.     Taxation Upon Exercise of Option.    Optionee understands that,
upon exercise of this Option, he or she will recognize income for tax purposes
in an amount equal to the excess of the then Fair Market Value of the Shares
purchased over the exercise price paid for such Shares. Since the Optionee is
subject to Section 16(b) of the Securities Exchange Act of 1934, as amended,
under certain limited circumstances the measurement and timing of such income
(and the commencement of any capital gain holding period) may be deferred, and
the Optionee is advised to contact a tax advisor concerning the application of
Section 83 in general and the availability a Section 83(b) election in
particular in connection with the exercise of the Option. Upon a resale of such
Shares by the Optionee, any difference between the sale price and the Fair
Market Value of the Shares on the date of exercise of the Option, to the extent
not included in income as described above, will be treated as capital gain or
loss.

DATE OF GRANT:       

--------------------------------------------------------------------------------

       
 
 
 
 
UTSTARCOM, INC.
a Delaware corporation
 
 
 
 
By:
 
    

--------------------------------------------------------------------------------

        Optionee acknowledges receipt of a copy of the Plan, a copy of which is
attached hereto, and represents that he or she is familiar with the terms and
provisions thereof, and hereby accepts this Option subject to all of the terms
and provisions thereof. Optionee hereby agrees to accept as binding, conclusive
and final all decisions or interpretations of the Board upon any questions
arising under the Plan.

Dated:       

--------------------------------------------------------------------------------

   
 
 
 
 
    

--------------------------------------------------------------------------------

Optionee

2

--------------------------------------------------------------------------------



FIRST OPTION


EXHIBIT A

DIRECTOR OPTION EXERCISE NOTICE


UTStarcom, Inc.
1275 Harbor Bay Parkway, Suite 100
Alameda, CA 94502

Attention:    Corporate Secretary

        1.     Exercise of Option.    The undersigned ("Optionee") hereby elects
to exercise Optionee's option to purchase              shares of the Common
Stock (the "Shares") of UTStarcom, Inc. (the "Company") under and pursuant to
the Company's 2001 Director Option Plan and the Director Option Agreement
dated                         (the "Agreement").

        2.     Representations of Optionee.    Optionee acknowledges that
Optionee has received, read and understood the Agreement.

        3.     Federal Restrictions on Transfer.    Optionee understands that
the Shares must be held indefinitely unless they are registered under the
Securities Act of 1933, as amended (the "1933 Act"), or unless an exemption from
such registration is available, and that the certificate(s) representing the
Shares may bear a legend to that effect. Optionee understands that the Company
is under no obligation to register the Shares and that an exemption may not be
available or may not permit Optionee to transfer Shares in the amounts or at the
times proposed by Optionee.

        4.     Tax Consequences.    Optionee understands that Optionee may
suffer adverse tax consequences as a result of Optionee's purchase or
disposition of the Shares. Optionee represents that Optionee has consulted with
any tax consultant(s) Optionee deems advisable in connection with the purchase
or disposition of the Shares and that Optionee is not relying on the Company for
any tax advice.

        5.     Delivery of Payment.    Optionee herewith delivers to the Company
the aggregate purchase price for the Shares that Optionee has elected to
purchase and has made provision for the payment of any federal or state
withholding taxes required to be paid or withheld by the Company.

        6.     Entire Agreement.    The Agreement is incorporated herein by
reference. This Exercise Notice and the Agreement constitute the entire
agreement of the parties and supersede in their entirety all prior undertakings
and agreements of the Company and Optionee with respect to the subject matter
hereof. This Exercise Notice and the Agreement are governed by Delaware law
except for that body of law pertaining to conflict of laws.

Submitted by:   Accepted by:
OPTIONEE:
 
UTSTARCOM, INC.
By:
    

--------------------------------------------------------------------------------


 
By:
    

--------------------------------------------------------------------------------


 
 
 
Its:
    

--------------------------------------------------------------------------------


Address:
 
 
 
    
 
 
 
 
Dated:
    

--------------------------------------------------------------------------------


 
Dated:
    

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



SUBSEQUENT OPTION


UTSTARCOM, INC.

DIRECTOR OPTION AGREEMENT


        UTStarcom, Inc., (the "Company"), has granted
to                        (the "Optionee"), an option to purchase a total of
twenty thousand (20,000) shares of the Company's Common Stock (the "Optioned
Stock"), at the price determined as provided herein, and in all respects subject
to the terms, definitions and provisions of the Company's 2001 Director Option
Plan (the "Plan") adopted by the Company which is incorporated herein by
reference. The terms defined in the Plan shall have the same defined meanings
herein.

        1.     Nature of the Option.    This Option is a nonstatutory option and
is not intended to qualify for any special tax benefits to the Optionee.

        2.     Exercise Price.    The exercise price is $            for each
share of Common Stock.

        3.     Exercise of Option.    This Option shall be exercisable during
its term in accordance with the provisions of Section 8 and Section 10 of the
Plan as follows:

        (i)    Right to Exercise.

        (a)   This Option shall become exercisable with respect to one hundred
percent (100%) of the Optioned Stock one year after the date of grant; provided,
however, that in no event shall any Option be exercisable prior to the date the
stockholders of the Company approve the Plan.

        (b)   This Option may not be exercised for a fraction of a share.

        (c)   In the event of Optionee's death, disability or other termination
of service as a Director, the exercisability of the Option is governed by
Section 8 and Section 10 of the Plan.

        (ii)   Method of Exercise.    This Option shall be exercisable by
written notice which shall state the election to exercise the Option and the
number of Shares in respect of which the Option is being exercised. Such written
notice, in the form attached hereto as Exhibit A, shall be signed by the
Optionee and shall be delivered in person or by certified mail to the Secretary
of the Company. The written notice shall be accompanied by payment of the
exercise price.

        4.     Method of Payment.    Payment of the exercise price shall be by
any of the following, or a combination thereof, at the election of the Optionee:

        (i)    cash;

        (ii)   check; or

        (iii)  surrender of other Shares, provided Shares acquired from the
Company (x) have been owned by the Optionee for more than six (6) months on the
date of surrender, and (y) have a Fair Market Value on the date of surrender
equal to the aggregate exercise price of the Shares as to which said Option
shall be exercised; or

        (iv)  consideration received by the Company under a cashless exercise
program implemented by the Company in connection with the Plan.

        5.     Restrictions on Exercise.    This Option may not be exercised if
the issuance of such Shares upon such exercise or the method of payment of
consideration for such shares would constitute a violation of any applicable
federal or state securities or other law or regulations, or if such issuance
would not comply with the requirements of any stock exchange upon which the
Shares may then be listed. As a condition to the exercise of this Option, the
Company may require Optionee to make any representation and warranty to the
Company as may be required by any applicable law or regulation.

--------------------------------------------------------------------------------



        6.     Non-Transferability of Option.    This Option may not be
transferred in any manner otherwise than by will or by the laws of descent or
distribution and may be exercised during the lifetime of Optionee only by the
Optionee. The terms of this Option shall be binding upon the executors,
administrators, heirs, successors and assigns of the Optionee.

        7.     Term of Option.    This Option may not be exercised more than ten
(10) years from the date of grant of this Option, and may be exercised during
such period only in accordance with the Plan and the terms of this Option.

        8.     Taxation Upon Exercise of Option.    Optionee understands that,
upon exercise of this Option, he or she will recognize income for tax purposes
in an amount equal to the excess of the then Fair Market Value of the Shares
purchased over the exercise price paid for such Shares. Since the Optionee is
subject to Section 16(b) of the Securities Exchange Act of 1934, as amended,
under certain limited circumstances the measurement and timing of such income
(and the commencement of any capital gain holding period) may be deferred, and
the Optionee is advised to contact a tax advisor concerning the application of
Section 83 in general and the availability a Section 83(b) election in
particular in connection with the exercise of the Option. Upon a resale of such
Shares by the Optionee, any difference between the sale price and the Fair
Market Value of the Shares on the date of exercise of the Option, to the extent
not included in income as described above, will be treated as capital gain or
loss.

DATE OF GRANT:       

--------------------------------------------------------------------------------

       
 
 
 
 
UTSTARCOM, INC.
a Delaware corporation
 
 
 
 
By:
 
    

--------------------------------------------------------------------------------

        Optionee acknowledges receipt of a copy of the Plan, a copy of which is
attached hereto, and represents that he or she is familiar with the terms and
provisions thereof, and hereby accepts this Option subject to all of the terms
and provisions thereof. Optionee hereby agrees to accept as binding, conclusive
and final all decisions or interpretations of the Board upon any questions
arising under the Plan.

Dated:       

--------------------------------------------------------------------------------

   
 
 
 
 
    

--------------------------------------------------------------------------------

Optionee

2

--------------------------------------------------------------------------------



SUBSEQUENT OPTION


EXHIBIT A

DIRECTOR OPTION EXERCISE NOTICE


UTStarcom, Inc.
1275 Harbor Bay Parkway, Suite 100
Alameda, CA 94502

Attention:    Corporate Secretary

        1.     Exercise of Option.    The undersigned ("Optionee") hereby elects
to exercise Optionee's option to purchase            shares of the Common Stock
(the "Shares") of UTStarcom, Inc. (the "Company") under and pursuant to the
Company's 2001 Director Option Plan and the Director Option Agreement
dated                        (the "Agreement").

        2.     Representations of Optionee.    Optionee acknowledges that
Optionee has received, read and understood the Agreement.

        3.     Federal Restrictions on Transfer.    Optionee understands that
the Shares must be held indefinitely unless they are registered under the
Securities Act of 1933, as amended (the "1933 Act"), or unless an exemption from
such registration is available, and that the certificate(s) representing the
Shares may bear a legend to that effect. Optionee understands that the Company
is under no obligation to register the Shares and that an exemption may not be
available or may not permit Optionee to transfer Shares in the amounts or at the
times proposed by Optionee.

        4.     Tax Consequences.    Optionee understands that Optionee may
suffer adverse tax consequences as a result of Optionee's purchase or
disposition of the Shares. Optionee represents that Optionee has consulted with
any tax consultant(s) Optionee deems advisable in connection with the purchase
or disposition of the Shares and that Optionee is not relying on the Company for
any tax advice.

        5.     Delivery of Payment.    Optionee herewith delivers to the Company
the aggregate purchase price for the Shares that Optionee has elected to
purchase and has made provision for the payment of any federal or state
withholding taxes required to be paid or withheld by the Company.

        6.     Entire Agreement.    The Agreement is incorporated herein by
reference. This Exercise Notice and the Agreement constitute the entire
agreement of the parties and supersede in their entirety all prior undertakings
and agreements of the Company and Optionee with respect to the subject matter
hereof. This Exercise Notice and the Agreement are governed by Delaware law
except for that body of law pertaining to conflict of laws.

Submitted by:   Accepted by:
OPTIONEE:
 
UTSTARCOM, INC.
By:
    

--------------------------------------------------------------------------------


 
By:
    

--------------------------------------------------------------------------------


 
 
 
Its:
    

--------------------------------------------------------------------------------


Address:
 
 
 
    
 
 
 
 
Dated:
    

--------------------------------------------------------------------------------


 
Dated:
    

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.66



UTSTARCOM, INC. 2001 DIRECTOR OPTION PLAN (Amended February 2, 2006)
UTSTARCOM, INC. DIRECTOR OPTION AGREEMENT
EXHIBIT A DIRECTOR OPTION EXERCISE NOTICE
UTSTARCOM, INC. DIRECTOR OPTION AGREEMENT
EXHIBIT A DIRECTOR OPTION EXERCISE NOTICE
